      Case 18-02392    Doc 26    Filed 03/19/19 Entered 03/19/19 06:35:22       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      18-02392
          Matthew Zaradich                 )
                  Debtors                  )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         LaShonda A. Hunt

                                    NOTICE OF MOTION

To:        Matthew Zaradich, 5115 N. Winchester Ave. #3, Chicago, IL 60640

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on April 15, 2019 at 9:30 a.m. I shall appear before the
Honorable Judge LaShonda A. Hunt at 219 S. Dearborn St. # 719, Chicago IL 60604and then
and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a copy of
which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 3/19/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 18-02392   Doc 26   Filed 03/19/19 Entered 03/19/19 06:35:22   Desc Main
                                      Document     Page 2 of 4
BK OF AMER
Attn: Bankruptcy Dept.
Po Box 982238
El Paso TX 79998

CAP1/Bstby
Attn: Bankruptcy Dept.
26525 N Riverwoods Blvd
Mettawa IL 60045

Capitalone
Attn: Bankruptcy Dept.
15000 Capital One Dr
Richmond VA 23238

Chase CARD
Attn: Bankruptcy Dept.
Po Box 15298
Wilmington DE 19850

CITI
Attn: Bankruptcy Dept.
Po Box 6190
Sioux Falls SD 57117

CITI
Attn: Bankruptcy Dept.
Po Box 6241
Sioux Falls SD 57117

Discover FIN SVCS LLC
Attn: Bankruptcy Dept.
Po Box 15316
Wilmington DE 19850

Fifth Third BANK
Attn: Bankruptcy Dept.
5050 Kingsley Dr
Cincinnati OH 45227

ICM Properties

3080 N. Lincoln Ave.
Chicago IL 60657

Navient
Attn: Bankruptcy Dept.
Po Box 9500
Wilkes Barre PA 18773

Upstart Network INC.
Attn: Bankruptcy Dept.
2 Circle Star Way
San Carlos CA 94070

US BANK
Attn: Bankruptcy Dept.
4325 17Th Ave S
Fargo ND 58125
    Case 18-02392        Doc 26   Filed 03/19/19 Entered 03/19/19 06:35:22       Desc Main
                                    Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:      18-02392
          Matthew Zaradich,                 )
                  Debtor                    )      Chapter:      Chapter 13
                                            )
                                            )      Judge:         LaShonda A. Hunt

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Mr. Matthew Zaradich (the “Debtor”), by and through his

attorneys, Geraci Law L.L.C., to present his MOTION TO MODIFY CONFIRMED PLAN,

and states as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed his Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 01/29/2018.

   3.     The Debtor’s plan was confirmed by the Court on 04/16/2018 with monthly plan

          payments of $495.

   4.     The Debtor fell behind on his Chapter 13 plan payments because he lost his job.

   5.     The Debtor has started a new job and is able to resume plan payments, however he

          is unable to cure the default.

   6.     The Debtor is receiving less income at his new job and as such his budget will now

          support monthly plan payments of no greater than $325. See Exhibit A for an

          updated budget.

   7.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to reduce the monthly Chapter 13 plan payment to $325 and to waive

          $665 in arrears so that the plan will remain feasible to complete within 60 months.
    Case 18-02392    Doc 26
                       Filed 03/19/19 Entered 03/19/19 06:35:22 Desc Main
                         Document     Page 4 of 4
   WHEREFORE THE DEBTOR, Mr. Matthew Zaradich, respectfully requests this

   Honorable Court enter an order:

   1.   Reducing the monthly Chapter 13 plan payment to $325,

   2.   Waiving $665 in arrears,

   3.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
